                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


 ESTATE OF CHRISTOPHER J. DAVIS and
 DORETHA LOCK, as the Special Administrator of
 the Estate of Christopher J. Davis,                           Case No.: 18-CV-01846

               Plaintiffs,

        v.

JUAN ORTIZ, WALWORTH COUNTY, a municipal
corporation, KURT PICKNELL,
TOWN OF EAST TROY, a municipal corporation,
VILLAGE OF EAST TROY, a municipal corporation,
JAMES R. SURGES, ALAN BOYES,
JEREMY SWENDROWSKI, MATTHEW WEBER,
PAUL SCHMIDT, CRAIG KNOX, JEFF PRICE,
AARON HACKETT, JOSE G. LARA,
ROBERTO JUAREZ NIEVES, Jr.,
ABC INSURANCE COMPANY,
DEF INSURANCE COMPANY and
XYZ INSURANCE COMPANY,

               Defendants.


                    MOTION FOR ENTRY OF DEFAULT JUDGMENT
                       AGAINST DEFENDANT JOSE G. LARA


       Plaintiffs, by their attorneys, requests that entry of judgment by default be entered

against Defendant Jose G. Lara pursuant to Federal Rule of Civil Procedure 55(b). In

support of this request, Plaintiffs relies upon the record in this case and the Declaration of

Nathaniel Cade, Jr.

       Dated this 30th day of January, 2019.

                                                 CADE LAW GROUP LLC

                                                 By: s/Nathaniel Cade, Jr.
                                                 Nathaniel Cade, Jr.
                                                 P.O. Box 170887


         Case 2:18-cv-01846-JPS Filed 01/30/19 Page 1 of 2 Document 48
                                 Milwaukee, WI 53217
                                 (414) 255-3802 (phone)
                                 (414) 255-3804 (fax)
                                 nate@cade-law.com
                                 Attorneys for Plaintiffs




                             -2-
Case 2:18-cv-01846-JPS Filed 01/30/19 Page 2 of 2 Document 48
